Citation Nr: 1748128	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-27 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Audiometric test results from March 2015 reveal the Veteran's hearing impairment is non-compensable.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.27, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on the VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In recognition of the above, the Board acknowledges the Veteran's assertion in his April 2015  Notice of Disagreement (NOD) that his hearing essentially worsens every day and that it has become difficult to communicate.  However, in a letter received from him along with the NOD, he generally described that he was "59 [percent] deaf."  Although an October 2017 Appellate Brief Presentation submitted by his representative stated he was seeking a compensable disability rating for "'being  95 [percent] deaf,'" the representative did not include any supporting evidence or argument suggesting an increase in the severity of his disability.  Rather, it appears the representative was quoting his assertion in the April 2015 letter that he was 59 percent deaf, but interposed the numbers.  See Letter from Veteran received in April 2015.  Moreover, during an April 13, 2015 VA audiology appointment, he reported "stable hearing sensitivities" since his last hearing test.  See April 13, 2015 VA Audiology Note (noted the Veteran was seen in March 2015 for a VA examination).

Thus, the Board finds the March 2015 Hearing Loss and Tinnitus VA Examination Report, which was produced just one month prior, adequately details the current severity of the Veteran's hearing impairment.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Palczewski v. Nicholson, 21 Vet. App. 174, 180-183 (2007) (holding the mere passage of time, without more, will not render a medical examination inadequate.  

The Veteran contends that he is entitled to an initial compensable disability rating for his bilateral hearing loss.  See April 2015 NOD.  As mentioned above, he asserts he is 59 percent deaf as result of his in service acoustic trauma.  See Letter from Veteran received in April 2015.

In support, Dr. R.G.W., a pastor and  personal friend of the Veteran, submitted a buddy statement in July 2015.  See July 2015 Letter from Dr. R.G.W.  In the letter, Dr. R.G.W. relayed that he has become increasingly aware of the Veteran's hearing impairment.  It is apparent that he has difficulty hearing normal conversations over the telephone and in person.  It is becoming a safety hazard for him as well because he is a farmer.

As this appeal involves the issue of entitlement to an initial compensable disability rating, the evidence to be considered includes the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In doing so, it is possible for the Veteran to be awarded separate percentage evaluations for distinct periods based on the facts of the case; this concept is known as the "staging" of ratings.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Preliminarily, the Board notes the applicable DC is DC 6100.  38 C.F.R. § 4.85.  Notably, the diagnostic criteria associated with DC 6100 do not list any specific symptoms or functional effects.  See 38. C.F.R. §§ 4.85, Table VI, Table VIA, Table VII, 4.86; see also Doucette v. Shulkin, No. 15-2818, 3 (Vet. App. March 6, 2017).  Rather, hearing loss is evaluated through the mechanical application of a veteran's audiometric testing results to the rating tables.  Id.; Doucette, No. 15-2818 at 3, citing Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).    

Nonetheless, the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment are precisely the effects the audiometric tests are designed to measure.  See Doucette, No. 15-28184-5 at 4-5; see also 64 Fed. Reg. 25,202 (May 11, 1999).  

The VA's Schedule for Rating Disabilities utilizes three tables to apply the audiometric test results and evaluate hearing impairment; Tables VI, VIA, and VII.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.85, DC 6100.  Table VII is used to determine the percentage evaluation by combining Roman numeral designations for the level of hearing impairment in each ear.  38 C.F.R. § 4.85(e).  Roman numeral designations are derived from Table VI or VIA.  38 C.F.R. §§ 4.85(b), (c).  Table VI is based on a combination of puretone threshold average and speech discrimination.  38 C.F.R. § 4.85(b).  Roman numerals range from I to XI.  A higher Roman numeral is assigned based on a combination of a higher puretone threshold average and a lower speech discrimination percentage.  If the use of speech discrimination is not appropriate, then Table VIA is the appropriate source of the Roman numeral designation, which is based solely on puretone threshold average.  38 C.F.R. § 4.85(c).  However, when the puretone threshold at the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz) is 55 decibels (dB) or more; or when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz; whichever table, Table VI or VIA, results in the higher Roman numeral will be utilized.  38 C.F.R. § 4.86.  Puretone threshold average is the average of the puretone thresholds at 1000, 2000, 3000, and 4000 Hz.  38 C.F.R. § 4.85(d).  

In view of the above, while the Board acknowledges the Veteran and Dr. R.G.W. are competent to provide evidence regarding the observable symptoms of his hearing impairment, as disability ratings for hearing impairment are determined by applying audiometric test results to the Rating Schedule following an examination by a state-licensed audiologist, the Board is unable to accord their statements any probative weight with regard to the schedular criteria because neither is a state-licensed audiologist.  See 38 C.F.R. § 4.85(a); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology); Jones v. West, 12 Vet. App. 460, 465 (1999).  Necessarily, the Board must rely on the audiometric evidence of record.

A review of the claims file reveals only two audiometric tests; one conducted in October 2014 by a private provider Dr. J.L.S. and another conducted by a VA examiner in March 2015.

The October 2014 audiometric test administered by Dr. J.L.S. yielded the following results:

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40 dB
50 dB
55 dB
70 dB
65 dB
Left Ear
40 dB
45 dB
70 dB
70 dB
60 dB 

PURETONE THRESHOLD AVERAGE
Right Ear
60 dB
Left Ear
61 dB

October 2014 Audiogram by Dr. J.L.S.  Of importance, Dr. J.L.S. did not include the results of a speech discrimination test nor indicated such a test was not appropriate.  Pursuant to 38 C.F.R. § 4.85(a), for VA purposes, an examination for hearing impairment must include a speech discrimination test as well as a puretone audiometry test.  The only recognized exception is when the examiner certifies that the use of a speech discrimination test is not appropriate for a specified reason.  
38 C.F.R. § 4.85(c).  As such, the October 2014 audiometric test results are inadequate for evaluation purposes. 

Subsequently, the Veteran underwent a VA examination in March 2015.  See March 2015 Hearing Loss and Tinnitus VA Examination Report.  At that time, the VA examiner also conducted an audiometric test, which produced the following results: 

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45 dB
45 dB
60 dB
65 dB
60 dB
Left Ear
45 dB
45 dB
70 dB
65 dB
60 dB 

PURETONE THRESHOLD AVERAGE
Right Ear
58 dB
Left Ear
60 dB

SPEECH RECOGNITION
Right Ear
92%
Left Ear
84%

Based on the combination of the 58 dB puretone threshold average and 92 percent speech recognition score for the right ear, the Veteran is designated the Roman numeral II in Table VI.  See 38 C.F.R. § 4.85.  For the left ear, based the combination of the 60 dB puretone threshold average and 84 percent speech recognition score, he is designated the Roman numeral III.  When the Roman numerals II and III are applied to Table VII, the resulting percentage evaluation is zero percent. 

In this instance, Table VIA is inapplicable.  38 C.F.R. § 4.85.  First, the VA examiner provided scores for speech discrimination without any indication they were not appropriate for consideration.  38 C.F.R. § 4.85(a), (c).  The puretone threshold at the frequencies 1000, 2000, 3000, and 4000 Hz is not 55 dB or more for either ear.  38 C.F.R. § 4.86(a).  Finally, the puretone threshold is not 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz for either ear.  38 C.F.R. § 4.86(b).

Based on the above, the Board finds the preponderance of the does not support a compensable disability rating for the Veteran's bilateral hearing loss.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

While the Board is cognizant of the fact that it must also consider increased evaluations under other potentially applicable DCs.  See Schafrath, 1 Vet. App. 589.  A review of the evidence of record does not disclose additional symptomatology that would warrant such consideration.


ORDER

An initial compensable disability rating for bilateral hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


